DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on Nov. 11, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 2, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub: 2019/0191049) and in further view of Ando et al (US Pub: 2017/0220304). 	Regarding claim 1, Yu teaches: An information presenting method comprising: performing an acquisition process, the acquisition process being a process of acquiring apparatus information, the apparatus information being stored in an image forming apparatus and including setting information, process history information, or both regarding two or more printing data analysis processes [p0062, p0101, p0108-p0112 .
Yu does not specify displaying printer drivers on a priority basis.  In the same field of endeavor, Ando et al teaches: performing a display process, the display process being a process of displaying, on a priority basis, information regarding the one or more printer drivers selected through the selecting process [p0157-p0161].  
Therefore, given Ando et al’s prescription on displaying selected printer drivers on a priority basis, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to display the selected printer driver in a priority order for providing user convenience. 	Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Yu in view of Ando et al further teaches: The information presenting method according to claim 1, wherein the apparatus information includes the setting information, the setting information includes resource information regarding each of the printing data analysis processes, the resource information being stored in the image forming apparatus, the selecting process includes selecting, on a basis of the 
Regarding claim 7, the rationale applied to the rejection of claim 1 has been incorporated herein.  Yu in view of Ando et al further teaches: The information presenting method according to claim 1, wherein an information processing apparatus performs the acquisition process, the selecting process, and the display process, the information processing apparatus performing communication with the image forming apparatus [Yu: p0083, p0084; Ando: p0154-p0161].
Claim 9 has been analyzed and rejected with regard to claim 1 and in accordance with Yu’s further teaching on:  a communication section that transmits, to an information processing apparatus, information regarding the one or more selected printer drivers [p0115]. 	Claim 10 has been analyzed and rejected with regard to claims 1 and 7. 
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub: 2019/0191049) and Ando et al (US Pub: 2017/0220304); and in further view of Johnson et al (US Pub: 2003/0103224). 	Regarding claim 3, the rationale applied to the rejection of claim 2 has been incorporated herein.  Yu discloses resource information regarding a font or a color associated with a driver [p0062].  In the same field of endeavor, Johnson et al also teaches: The information presenting method according to claim 2, wherein the resource information includes one or more of information regarding a macro, information regarding a font, and information regarding a color profile [p0039].  Therefore, given Johnson et al’s prescription on selecting a printer driver based on document qualities such as color or font, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to include information regarding a font or a color for selecting a PDL driver for an optimal result.
6.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub: 2019/0191049) and Ando et al (US Pub: 2017/0220304); and in further view of Matsuba (JP Pub: 2009053735). 	Regarding claim 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Claim 4 has been analyzed and rejected with regard to claim 5.
 	Regarding claim 5, the rationale applied to the rejection of claim 1 has been incorporated herein.  Yu in view of Ando et al further teaches: The information presenting method according to claim 1, wherein the apparatus information includes the 
	For a redundant teaching in the same field of endeavor, Matsuba also teaches: a third printer driver corresponding to a third printing data analysis process, the third printing data analysis process being one, of the printing data analysis processes, that is greatest in the number of times of execution for one of the types of the to-be-printed data [p0042, claim 11].
Therefore, given Yu’s historic data on relationship between PDL types and driver types and highest usage frequency of a driver, Ando’s prescription on setting the highest priority on the driver with the highest performance/largest number of functions for a particular PDL type, and Matsuba’s suggestion on selecting the driver having the largest number of times of use in various types of printing, it would have been obvious .
7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub: 2019/0191049) and Ando et al (US Pub: 2017/0220304); and in further view of Ishino et al (US Pub: 2016/0226953). 	Regarding claim 6, the rationale applied to the rejection of claim 1 has been incorporated herein.  Yu in view of Ando et al further teaches: wherein the image forming apparatus performs the acquisition process, the selecting process, and the generation process [Yu: p0101, p0108-p0112, p0115]; an information processing apparatus performs the display process, the information processing apparatus performing communication with the image forming apparatus, and the display process includes displaying, on a basis of the page data, the information regarding the one or more printer drivers on a priority basis [Ando: p0157-p0161]. 	Yu in view of Ando does not select a driver from a web.  In the same field of endeavor, Ishino et al teaches: The information presenting method according to claim 1, further comprising performing a generation process, the generation process being a process of generating page data of a WEB page including the information regarding the one or more printer drivers selected through the selecting process [p0005].  
	Therefore, given Ishino et al’s prescription on displaying drivers for selection on a web, it would have been obvious for an ordinary skilled in the art before the effective .
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub: 2019/0191049) and Ando et al (US Pub: 2017/0220304); and in further view of Furuya (US Pub: 2007/0216944). 	Regarding claim 8, the rationale applied to the rejection of claim 1 has been incorporated herein.  Yu in view of Ando et al does not include a message for driver recommendation.  In the same field of endeavor, Furuya teaches: The information presenting method according to claim 1, the information regarding the one or more printer drivers includes a message that recommends a user to install any of the one or more printer drivers [fig. 9].  Therefore, given Furuya’s recommendation, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to add a message recommending user a driver selection for better notification and informing purpose.
Contact
9.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674